

115 HR 3384 IH: School Lunch Affordability Act
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3384IN THE HOUSE OF REPRESENTATIVESJuly 25, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act by repealing the paid lunch equity
			 requirements.
	
 1.Short titleThis Act may be cited as the School Lunch Affordability Act. 2.Repeal of paid equity requirementsSubsection (p) of section 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is repealed.
		